DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown in the figures:
-the top edge and bottom edge of the waistband, the top edge being shorter than the bottom edge (as in claim 1);
- the adjacent curved edges of the rear panels (along which they are joined together) as in claim 1; 
--the convex rear top edge and the concave front top edge (as in claim 1);
--the concave and convex portions of the curved edges (claim 10).

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, the recitation “a waist band” renders the claim indefinite because “a waistband” was previously set forth in line 4, and it is unclear how the “waist band” of line 5 is related to the “waistband” of line 4.  It appears that the recitation in line 5 should read as “the waist band”. Also, in line 4, the term “waistband” is one single 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidner (US 2,560,192) in view of Hessel (US 2,466,545).
Seidner discloses a garment which forms a “swim diaper” as claimed, formed from panels (see panels 12,14) and configured to cover a wearer’s body between the waist and thighs (see Fig. 1), the garment (“swim diaper”) comprising:
a waist band (28) and a remainder of the swim diaper (the rest of the trunk structure as shown in Figs. 1-4), the waistband formed from one or more panels of 
and the remainder of the swim diaper comprising two rear panels (14) joined together along adjacent curved edges (see middle seam 15 which joins the two rear panels together along edges which curve vertically as seen from the side in Figs. 3 and 4);
the garment being shaped so that, in use, the top edge of the waist band (28) at a rear of the garment extends beyond the top edge of the waist band at a front of the garment so that the garment is configured to extend further up the wearer’s back than the wearer’s front (shown in Fig. 4) when the wearer is standing upright (the wearer is standing in Fig. 4, and this position is considered “upright” to the extent referenced in the claim since the wearer’s upper body is above their lower body; i.e. the wearer could be standing upright but reaching forward as shown in the dotted lines of Fig. 4).  
Seidner does not disclose that a rear of a top edge of the remainder of the swim diaper is convex relative to a rear of the remainder of the swim diaper and a front of the top edge of the remainder of the swim diaper is concave relative to a front of the remainder of the swim diaper, however this structure is known, as disclosed by Hessel.  Hessel discloses a child’s panty which comprises a top edge 11 attached to a waistband 
	It is noted that the recitation that the swim diaper is configured to extend further up the wearer’s back than the wearer’s front when the wearer is standing upright amounts to the fit and positioning of the garment with respect to the wearer’s body, which would depend on movements of the wearer and how far up the wearer pulls different parts of the garment, or how much force is used in pulling up the rear of the garment. Also, it is noted that Hessel shows the rear of the garment extending further 
The recitation of the garment being a “swim diaper for an infant or baby” does not further define the claimed structure over that of Seidner.  No particular structure is required or is associated with this terminology, and the term amounts to the intended use of the claimed device.  The swimming trunks of Seidner form a “swim diaper” as broadly recited in the claims, and may be used on an infant or baby.
Regarding claim 2, the garment of Seidner is configured such that the top edge of the rear of the garment extends above the wearer’s coccyx, in use (shown in Fig. 4).
Regarding claim 5, the waist band of Seidner is formed from one or more panels of fabric (28) which are substantially trapezoidal in shape (see cross sectional shape shown in Fig. 3). See annotated figure below, with arrow indicating the substantially trapezoidal shape, outlined (roughly) in bold lines (i.e. if the garment is folded in half with the fold creases vertically bisecting the front and rear of the pants, the waistband shape is substantially trapezoidal as claimed).

    PNG
    media_image1.png
    241
    504
    media_image1.png
    Greyscale


Regarding claim 6, the waist band (28) of Seidner is formed from a resiliently stretchable fabric (col. 1, lines 45-47; col. 2, lines 13-15).
Regarding claim 9, Seidner discloses the two rear panels (14) are mirror opposite rear panels and are joined together along adjacent opposed curved edges (see vertical center seam 15 which joins the opposed edges of panels 14; the seam/edges being curved as viewed from the side as seen in Figs. 3-4 thus forming curved edges).
Regarding claim 10, the opposed curved edges have both concave and convex portions (the outer surface of the edges along seam 15 are convex, as seen in Figs. 3-4, while the inner surface of the edges along seam 15 are concave, as viewed from interior perspective; see Figs. 3 and 4 of Seidner).
Regarding claim 11, Seidner discloses the remainder of the garment comprises a front panel 12 having opposite side edges each joined to a respective side edge of a rear panel 14 (via inserts 16 along edges 40,42; Figs. 1-3; col. 1, lines 30-36; col. 3, lines  15-28).  
Regarding claim 12, Seidner discloses the remainder of the garment comprises a crotch panel intended to extend between a wearer’s legs in use (panel 38 extends down into the crotch region, forming a crotch panel as broadly recited in claim 12; see Fig. 4).
Regarding claim 13, Seidner discloses the remainder of the garment comprises a front panel 12 having opposite side edges each joined to a respective side edge of a rear panel 14 (via inserts 16 along edges 40,42; Figs. 1-3; col. 1, lines 30-36; col. 3, lines  15-28), and the crotch panel (38) is joined to a lower edge of each rear panel 14 
Regarding claim 14, the waist band (28) extends above the top edge of the garment (i.e. above seam 30) by a distance which is at least 20% of the shortest distance between a point on a lower edge of the front or rear panel to which the crotch panel is joined and a top edge of the front or rear panel at which the waist band is joined (at seam 30); see Fig. 4, wherein the extended rear portion of waistband 28 forms a distance which is clearly at least 20% of the shortest distance between a point on a lower edge of the front or rear panel to which the crotch panel is joined and a top edge of the front or rear panel at which the waist band is joined at seam 30.
Regarding claim 15, Seidner discloses the remainder of the garment comprises leg bands (at 20,22; Figs. 1-3 and col. 1, lines 37-41).  As to claim 16, the leg bands are resiliently stretchable (by virtue of the lower end portion 18 of elastic inserts 16; col. 3, lines 42-47).
Regarding claim 17, the remainder of the garment comprises a seal disposed around an inside of each leg opening and/or waist opening and configured to form a seal with a wearer’s body, in use (the elasticity of the leg openings by virtue of portion 18 and/or the elasticity of the waistband by virtue of the elastic waistband 28 would form a seal as broadly recited in claim 17; col. 2, lines 13-51; col. 3, lines 42-47).
Regarding claim 18, Seidner discloses the garment has the form of a brief or a pair of shorts or trunks (see Fig. 1). 
Regarding claim 20, Seidner modified in view of Hessel discloses a method comprising the steps of providing a swim diaper according to claim 1 (see swim trunks 
Seidner discloses the garment is worn while swimming, but does not specifically disclose that the swimming is in a pool.  Swimming in a pool is conventional and has known advantages to swimming in other bodies of water, such as cleaner chemically treated water, no undertow, rocks or other hazards, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to swim in a swimming pool while wearing the garment of Seidner, since swimming in a pool is conventional and has known advantages over swimming in other bodies of water.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 9-18, and 20 have been considered but are moot in view of the new grounds of rejection.  Applicant argues that the claims as amended distinguish from Seidner because the rear top edge of the remainder of the swim diaper of Seidner is straight relative to the rear of the remainder of the swim diaper, and the front top edge of the remainder of the swim diaper is straight relative to the front of the remainder of the swim diaper. Although the claim amendment, 
Hessel discloses a child’s panty having a rear of a top edge (11) which is convex relative to a rear of the remainder of the panty (see rear of top edge 11, where it is attached to waistband 15, which is convex as shown in Fig. 4) and a front of the top edge (11) of the remainder of the panty is concave relative to a front of the remainder of the panty (see front of top edge 11, where it is attached to waistband 15, which is concave at the wearer’s abdomen, as shown in Figs. 1 and 3), as in claim 1 (see col. 1, lines 13-23, col. 3, lines 1-5, and Figs. 1-4 of Hessel). As noted in the rejection above, Hessel discloses various advantages of this construction.  Hessel teaches that this structure provides a better fit and increased comfort, with fullness at the rear which maintains the top in place at the small of the wearer’s back and the front being low on the abdomen (col. 1, lines 9-31). Hessel teaches that this leaves the abdomen free of constriction and provides increased fullness in the rear (col. 2, lines 48-52) so as to better stay in place, providing adequate coverage and avoiding abdominal constriction (col. 3, lines 1-15).  Therefore, it would have been obvious to provide the pants of Seidner with a convex top edge at the rear and a concave top edge at the front, in order to provide increased comfort and a better fit, as taught by Hessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PPTO-892, which disclose pants having curved upper edges similar to that recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/           Primary Examiner, Art Unit 3732